Opinión disidente del
Juez Asociado Sr. Belaval.
En cuanto a un extremo de la controversia planteada en este caso, la convalidación por inscripción del derecho de la Iglesia Luterana, que se resuelve aplicando el caso de Pérez v. Cancel, 76 D.P.R. 667 (Marrero), (1954), cita precisa a las págs. 676 y 677, no estoy conforme. Cuando se resolvió el caso de Pérez v. Cancel, supra, disentí en cuanto al pronun-ciamiento que contiene dicho caso, que declarada la nulidad de un derecho, los posteriores adquirentes de acuerdo con el Registro de la Propiedad, no tienen que sufrir los efectos de la nulidad. Haciendo uso de la clásica frase de don León Galindo y de Vera diremos: “la inscripción no es agua del Jordán que borra toda mancha, ni el Registrador que no oye a la parte contraria, que juzga por su criterio, sin discusión, sin noticias muchas veces, ha de sustituir a los Tribunales, fallando de un modo irrevocable sobre los intereses perma-nentes de la sociedad”: 2 Galindo Vera y Escosura 487, (ed. del Establecimiento Tipográfico de Felipo Pinto y Oravio de 1896). Como es la segunda vez que me veo obligado a disen-tir, en esta cuestión, quiero formular por escrito mi objeción a tal razonamiento, temeroso de que vaya a considerarse esta *81segunda disención, como un caprichoso o extravagante uso de la autonomía que gozan los Jueces de este Tribunal, para for-mular, por separado, sus objeciones a la norma establecida por la opinión de la mayoría.
El error que hemos cometido en el pasado es haber apli-cado la jurisprudencia española correspondiente a la Ley Hipotecaria española después de sus variadas reformas a la Ley Hipotecaria puertorriqueña, que en esta cuestión, per-manece idéntica a la Ley Hipotecaria española de 1861, que en cuanto a este extremo fué la que se extendió a las Pro-vincias de Ultramar. Veamos, en primer término, la tabla de las analogías y disimilitudes:

Ley española de 1861

Art. 33. — La inscripción no con-valida los actos o contratos inscritos que sean nulos con arreglo a las leyes.
Art. 34. — No obstante lo declara-do en el artículo anterior, los actos o contratos que se ejecuten u otor-guen por persona, que en el registro aparezca con derecho para ello, no se invalidarán en cuanto a tercero, una vez inscritos aunque después se anule o resuelva el derecho del otor-gante en virtud de título anterior no inscrito, o de causas que no re-sulten claramente del mismo regis-tro.
Solamente en virtud de un título inscrito podrá invalidarse en per-juicio de tercero, otro título posterior también inscrito.
Lo dispuesto en este artículo no producirá efecto hasta un año des-pués que empiece a regir la pre-sente ley y no será aplicable en nin-gún tiempo al título inscrito con arreglo a lo prevenido en el art. 397 a menos que la prescripción haya convalidado y asegurado el derecho a que se refiere dicho título.

Ley puertorriqueña de 1893

La inscripción no convalida los actos o contratos inscritos que sean nulos con arreglo a las leyes.
No obstante lo declarado en el ar-tículo anterior, los actos o contratos que se ejecuten u otorguen por persona que en el registro aparezca con derecho para ello, no se invalidarán en cuanto a tercero, una vez inscri-tos, aunque después se anule o re-suelva el derecho del otorgante en virtud de título anterior no inscrito o de causas que no resulten clara-mente del mismo registro.
Solamente en virtud de un título inscrito podrá invalidarse, en per-juicio de tercero, otro título posterior también inscrito, salvo lo dis-puesto en el artículo 389.
Lo dispuesto en este artículo no será aplicable en ningún tiempo al título inscrito con arreglo a lo pre-venido en el artículo 390, a menos que la prescripción haya convali-dado y asegurado el derecho a que se refiere dicho título.
*82(Vide: I Gómez de la Serna — “La Ley Hipotecaria”, pá-ginas 619-621 (ed. de la Imprenta de la Revista de Legislación a-cargo de Julián Morales de 1862); Legislación Hipotecaria para Cuba, Puerto Rico y Filipinas”, (segunda ed. del Centro Editorial de Góngora de 1912).

Ley española de 1869

Art. 34. — No obstante lo declara-do en el artículo anterior, los actos o contratos' que se ejecuten u otor-guen por persona que en el Regis-tro aparezca con derecho para ello, una vez inscritos, no se invalidarán en cuanto a tercero, aunque después se anule o resuelva el derecho del otorgante en virtud de título anterior no inscrito o de causas que no resulten claramente del mismo Re-gistro, o si la inscripción se hubiere notificado o hecho saber a las per-sonas que en los veinte años ante-riores hayan poseído, según el Re-gistro, los mismos bienes y no hu-bieren reclamado contra ella en el término de treinta días.

La notificación a que se refiere el párrafo anterior se verificará a so-licitud del que, según el Registro, sea dueño del inmueble o del derecho real, por el mismo registrador, ver-balmente o por escrito, a los ante-riores adquirentes que tuviesen re-gistrado su derecho y residan en el territorio del Registro, y por edic-tos a los que se hallen ausentes o no sean conocidos, y a los herederos de los que hayan fallecido.


Los requeridos de cualquiera de estos modos que en el término de treinta días no presenten en el Juz-gado o Tribunal correspondiente de-manda que pueda invalidar la ins-cripción notificada, no podrán ha-cer valer su derecho, si alguno tu-viesen contra el tercero que inscriba después el suyo en la forma debida sobre la misma finca, aunque la ins-
*83
cripción anterior proceda de un tí-tulo falso o nulo.


*82
Ley puertorriqueña del 1893

Idéntica a la anterior detallada bajo esta misma columna.

*83
La notificación personal se veri-ficará dejando en poder del requeri-do un breve extracto de la parte de la inscripción que pueda interesarle, recogiendo recibo de ella, o si esto no fuere posible extendiendo el mis-mo registrador una diligencia de entrega. Si el requerido contestase verbalmente que no tiene reclama-ción que hacer o dejare transcurrir el término de los treinta días sin traer al Registro documento que acredite la presentación de su de-manda, el registrador lo hará cons-tar también por diligencia. Cuando el requerido contestase por escrito será éste firmado de su puño, y el registrador lo conservará en su archivo.


Los edictos en su caso, se publica-rán y fijarán por el registrador en los parajes acostumbrados del lugar en que radique la finca y del pueblo del Registro, y en el Boletín oficial de la provincia.


Si en los treinta días señalados no se entablare demanda que pueda de-jar sin efecto la inscripción, el re-gistrador, ocho días después, pondrá en ésta una nota marginal expresan-do aquel resultado. En cualquiera otro caso no se extenderá dicha no-ta hasta que sea vencido en juicio el anterior adquirente que hubiera re-clamado contra la inscripción.


Lo dispuesto en este artículo no será aplicable a la inscripción de la mera posesión a menos que la pres-cripción haya convalidado y asegu-rado el derecho inscrito.

(Vide: 5 Alcubilla “Diccionario de Administración” 658, ed. de López Camacho del 1877).

*84
Ley española de 1877

Art. 34. — No obstante lo declarado en el artículo anterior los actos que se ejecuten o contratos que se'otor-guen por persona que en el Registro aparezca con derecho para ello, una vez inscritos, no se invalidarán en cuanto a los que con ella hubiesen contratado por titulo oneroso, aun-que después se anule o resuelva el derecho del otorgante en virtud de título anterior no inscrito o de cau-sas que no resulten claramente del Registro. Tampoco se invalidarán dichos actos o contratos con respecto a las citadas personas, aun cuando después se anule o resuelva el dere-cho del otorgante en virtud de titu-lo anteriormente inscrito, si la ins-cripción hecha a favor de aquél se hubiere notificado a los que en los veinte años precedentes hayan po-seído, según el Registro, los mismos bienes y no hubieren reclamado contra ella en el término de treinta días.
La notificación a que se refiere el párrafo anterior, se verificará a so-licitud del que, según el Registro, sea dueño del inmueble o del dere-cho real, por el mismo Registrador, verbalmente o por escrito, a los an-teriores adquirentes que tuviesen registrado su derecho y residan en el territorio del Registro, y por edic-tos a los que se hallen ausentes o no sean conocidos y a los herederos de los que hayan fallecido.
Los requeridos de cualquiera de estos modos, que en el término de treinta días no presenten en el Juz-gado o Tribunal correspondiente, de-manda que pueda invalidar la ins-cripción notificada, no podrán hacer valer su derecho, si alguno tuviesen, contra el tercero que inscriba des-pués el suyo en la forma debida so-bre la misma finca, aunque la ins-cripción anterior proceda de un tí-tulo falso o nulo.

Ley puertorriqueña de 1893

Idéntica a la anterior detallada bajo esta misma columna.
*85(Vide: II Galindo y Escosura: “Comentarios a la Legis-lación Hipotecaria de España’ presa en el 1903). 358-360, Cuarta edición reim-

Ley española de 1909

Art. 34. — No obstante lo declara-•do en el artículo anterior, los actos -que se ejecuten o contratos que se -otorguen por persona que en el Re-.gistro aparezca con derecho para ello, una vez inscritos, no se invali-darán en cuanto a los que con ella hubiesen contratado por título one-roso, aunque después se anule o re-suelva el derecho del otorgante en virtud de titulo anterior no inscrito -o de causas que no resulten clara-mente del mismo registro.
Tampoco se invalidarán dichos ac-tos o contratos con respecto a las citadas personas, aun cuando des-•pués se anule o resuelva el derecho del otorgante en virtud de título anteriormente inscrito, si la ins-cripción hecha a favor de aquél se hubiere notificado a los que en los veinte años precedentes hayan po-seído, según el Registro, los mismos bienes, y no hubieren reclamado contra ella en el término de treinta días.
La notificación a que se refiere el párrafo anterior, se verificará a so-licitud del que, según el Registro, sea dueño del inmueble o del dere-cho real, por el mismo Registrador verbalmente o por escrito, a los an-teriores adquirentes que tuviesen registrado su derecho y residan en •el territorio del Registro, y por edic-tos a los que se hallen ausentes o no ■sean conocidos y a los herederos de los que hayan fallecido.
Los requeridos de cualquiera de -estos modos, que en el término de treinta días no presenten en el Juz-gado o Tribunal correspondiente, de-manda que pueda invalidar la ins-*86eripción notificada, no podrán hacer valer su derecho, si alguno tuviesen, contra el tercero que inscriba des-pués el suyo en la forma debida so-bre la misma finca, aunque la ins-cripción anterior proceda de un tí-tulo falso o nulo.

*85
Ley puertorriqueña de 1893

Idéntica a la anterior detallada bajo esta misma columna.
*86La notificación personal se veri-ficará dejando en poder del requeri-do un breve extracto de la parte de (a inscripción que pueda interesarle, recogiendo recibo de ella, o si esto no fuera posible, extendiendo el mis-mo Registrador una diligencia de entrega. Si el requerido contestase verbalmente que no tiene reclama-ción que hacer o dejare transcurrir el término de los treinta días sin traer al Registro documento que acredite la presentación de su de-manda, el Registrador lo hará cons-tar también por diligencia. Cuando el requerido contestase por escrito, será éste firmado de su puño y el Registrador lo conservará en su archivo.
Los edictos, en su caso se publica-rán y fijarán por el Registrador en los parajes acostumbrados del lugar en que radique la finca, y del pueblo del Registro y en el Boletín Ofi-cial de la provincia.
Si en los treinta días señalados no se entablare demanda que pueda de-jar sin efecto la inscripción, el Re-gistrador, ocho días después, pon-drá en ésta una nota marginal, ex-presando aquel resultado. En cual-quiera otro caso no se extenderá dicha nota hasta que sea vencido en juicio el anterior adquirente que hu-biere reclamado contra la inscrip-ción.
Lo dispuesto en este artículo no será aplicable a la inscripción de la mera posesión, a menos que la pres-cripción haya convalidado y asegu-rado el derecho inscrito.

Ley puertorriqueña del 1893


*87
Ley española de 1909


Transcurrido el plazo de quince años, desde su fecha, las inscripcio-nes de bienes comprados al Estado, sean anteriores o posteriores a esta ley, no podrán ser anuladas por ex-ceso de cabida ni por otras causas que no consten en el Registro.


Ley puertorriqueña de 1893

(Vide: 2 Morell — “Legislación Hipotecaria” 668-670 (se-gunda ed. corregida y adicionada de la Editorial Reus, S. A., de 1927).

Ley española de 19kU-b-5

Art. 34. — El tercero que de buena fe adquiera algún derecho de persona que en el Registro aparezca con facultades para transmitirlo será mantenido en su adquisición una vez que haya inscrito su derecho, aun-que después se anule o resuelva el del otorgante por virtud de causas que no consten en el mismo Registro.
La buena fe del tercero se presume siempre mientras no se pruebe que conocía la inexactitud del Re-gistro.

Ley puertorriqueña del 1893

Idéntica a la anterior detallada bajo esta misma columna.
(Vide: Medina y Marañón — “Leyes Civiles de España”— 37-41 páginas correspondientes al texto hipotecario — ed. del Instituto Editorial Reus de 1949).
Examinadas las reformas que sufre el art. 34 de la Ley Hipotecaria española, vemos cómo el principio original dé 1861: “lo inscrito no se invalida por lo que no está inscrito” —Gómez de la Serna, obra y ed. citadas pág. 622 — se va transformando legislativamente a favor de una fe registral absoluta, pero rodeada de una serie de exigencias que son un verdadero sistema de garantías para todos los intereses en-vueltos. Para convalidar lo posteriormente inscrito ante lo anteriormente inscrito, la reforma del 1869 exige el trámite de notificación a todas las personas que en los veinte años anteriores hubiesen poseído, según el propio Registro. La reforma de 1877 substituye el concepto de “tercero” por el *88de “adquirente a título oneroso” y limita los efectos de la ins-cripción y notificación en cuanto a adquirentes a título gra-tuito, donatarios, herederos, etc. La reforma de 1909 sólo se refiere a las inscripciones de bienes comprados al Estado, las. cuales no podrían ser anuladas por exceso de cabida, ni por otras causas; después de transcurrido el plazo de quince' años. La reforma del 1944-45 vuelve a restituir el concepto' de tercero, pero que resulte tercero de buena fe, conserva la limitación en cuanto a los adquirentes a título gratuito, dese-cha la convalidación de lo inscrito por el procedimiento de' notificación y declara que será mantenida la adquisición contra causas de nulidad que no consten en el mismo registro.. Lamentamos no tener tiempo para desarrollar en toda su extensión los conceptos de “inexactitud registrar’ y de “ter-cero de buena fe” comprendidos en la última reforma española.
En cuanto a las acciones de nulidad, que es lo que hoy nos. ocupa, es claro, que de acuerdo con la Ley española de 1861,, podía anularse en perjuicio de tercero una inscripción posterior, siempre (1) que el título en que se basaba la acción de nulidad hubiera sido objeto de una inscripción anterior, o-(2) que la causa de nulidad apareciera claramente del Re-gistro. Como bien apunta, Roca Sastre — obra y ed. citada a la página 436 — , las dos cosas venían a ser lo mismo, “sin más variación que la- de agregar al concepto de títulos no ins-critos, el de causas de nulidad (o resolución). Por tanto, el’ art. 34 en la Ley Hipotecaria de 1861 quedaba reducido a ser' una aplicación de la regla básica lo no inscrito no perjudica a tercero, por bien que entendida ésta rígidamente (5)-(5)-o sea que bastaba una inscripción de un título válido para que la nulidad de un título posteriormente inscrito pudiera afectar a un tercero adquirente, a pesar que en el Registro na se expresara claramente tal nulidad.”
Examinado nuestro art. 34, a la luz de sus verdaderos pre-cedentes históricos, y su actual alcance legislativo, como es-*89.siempre nuestro deber hacerlo, es evidente que la única pro-tección que ofrece el art. 34 nuestro al adquirente posterior •es la contenida en el clásico apotegma de Gómez de la Serna: “lo inscrito no se invalida por lo que no está inscrito”:— •Gómez de la Serna, obra y ed. citadas pág. 622 — . Este ele-mento de forzosidad registral se acentúa si recordamos que lo •que perseguía la Ley Hipotecaria puertorriqueña de 1893 ■era obligar a la inscripción de los títulos para darle mayor .garantía al crédito territorial.
Basado en este principio — lo no inscrito no perjudica y lo inscrito anteriormente perjudica a lo inscrito posteriormente, la Legislatura de Puerto Rico no ha creído prudente, como lo ■creyó la reforma española de 1869, adoptar el procedimiento ■de convalidación del título nulo mediante notificación, ni hacer una distinción, en cuanto a nulidad entre los adquirentes a título oneroso y los adquirentes a título gratuito, como lo hizo la reforma española de 1877, ni declarar la convalidación del título nulo inscrito ante el título anterior inscrito con respecto a tercero como lo hizo la reforma española de 1944-45, ni adoptar la indemnización por el Estado al anterior dueño per-judicado sugerida para la última reforma española. Por el ■contrario, la Legislatura de Puerto Rico ha creído prudente mantener el balance entre la esfera civil de la nulidad y la ■esfera registral de la nulidad, ha liberalizado la inscripción con defectos subsanables que, hasta cierto extremo, es una autorización de la inexactitud registral.
De manera, pues, que el estado actual de la Ley puerto-rriqueña es el mismo que prevalecía en España en 1861, que como dice Roca Sastre a la pág. 439 y 430 de su obra antes «citada, “que en la Ley Hipotecaria de 1861 el tercero que adquiriese un derecho de quien figurase como su titular regis-tral en virtud de un título traslativo nulo, aunque este ter-cero adquiriese de buena fe y a título oneroso e inscribiese su adquisición, perdía ésta a consecuencia del ejercicio triun-fante de una acción de nulidad apoyada en un título anterior-*90mente inscrito, por más que esta posibilidad invalidatoria no se manifestase o revelare de ningún modo en el Registro”’ Para que se entienda mejor el alcance de la glosa, copiaremos, de unas páginas anteriores de la misma obra el siguiente-análisis de la legislación hipotecaria de 1861: “Puestos los legisladores de 1861 en el terreno más positivo de que los títulos inscritos surtían efectos contra o en cuanto a terceros,. estimaron necesario precisar que estos efectos no se producían si el título inscrito era nulo, y por ello incluyeron en la ley Hipotecaria el art. 33 cuyo contenido era casi idéntico al del artículo 33 de la ley actual. El artículo 34 de la Ley Hipo-tecaria de 1861, daba la impresión de constituir una excep-ción al referido artículo 33, pues al comenzar con las pala-bras ‘no obstante lo declarado en el artículo anterior’ parecía querer proteger a todo trance al tercero que adquiriese de quien aparecía como titular registral, aunque éste lo fuese en virtud de un título traslativo nulo; pero en rigor no era así, al menos normalmente, o sea cuando existían inscripciones de títulos traslativos practicadas con anterioridad a la inscrip-ción de dicho título nulo, de suerte que si el titular registral, según la inscripción anterior a ésta, reclamaba judicialmente con éxito que se declarase la nulidad de dicho título y de la. correspondiente inscripción, esta nulidad arrastraba también a la adquisición del tercero, por más que hubiere contratado* a título oneroso y con buena fe, ya que así lo disponía el párrafo segundo del propio artículo 34 .... Este precepto* únicamente protegía al tercer adquirente cuando el derecho, de su transferente fuese anulado en virtud de titulo anterior no inscrito o de causas que no resultaban claramente del mismo Registro, pero esta protección en definitiva venía a ser-la, misma que se conseguía con aplicar el artículo 32 (entonces, artículo 23) sin más variación que la de agregar al concepto* de títulos no inscritos, el de causas de nulidad (o resolución). Por tanto, el artículo 34 en la Ley Hipotecaria de 1861 que-daba reducido a ser una aplicación de la regla básica lo no> *91inscrito no perjudica a tercero, por bien que entendida ésta rígidamente.”
Que ésta era la interpretación fundada y dominante del •art. 34 de la Ley Hipotecaria de 1861, según Roca Sastre, “lo demuestra la circunstancia de que la reforma hipotecaria de 1869 no modificó este precepto en el sentido de aclararlo, sino que lo alteró profundamente al introducir la importante y original medida de la notificación” (escolio 2 y pág. 436).
Recogiendo la glosa de Gómez de la Serna referente a la Ley del 1861, continúa Roca Sastre — escolio 4 y 5 pág. 436 y 437 — : “El párrafo segundo del artículo 34, al decir que sólo en virtud de un título inscrito podrá invalidarse en per-juicio de tercero otro título posterior también inscrito, implí-citamente reconoce que el título anterior inscrito no se inva-lida por el posterior inscrito que no sea legítimo para este •efecto. Respecto a los que tienen su derecho inscrito, el De-recho común es el que fija el valor respectivo de sus títulos. El que viendo en el Registro títulos anteriores no examina la legitimidad de las adquisiciones que entre ellos y el suyo pueda haber, impúteselo a sí mismo; la ley protege contra lo que no puede conocer, no contra lo que por negligencia deja de averiguar cuando tiene medios de conseguirlo. Todo es parte •del mismo pensamiento, que puede formularse en los siguien-tes términos: lo que no está„ en el Registro no puede perju-dicar a tercero ... O sea que bastaba una inscripción de un título válido para que la nulidad de un título posteriormente inscrito pudiera afectar a un tercer adquirente, a pesar que ■en el Registro no se expresara claramente tal nulidad. Es •decir, los legisladores de 1861 tenían aquí una idea excesiva-mente restringida de la publicidad registral, pues si ésta impone que nada de lo que no aparezca en el Registro no puede perjudicar al tercer adquirente de buena fé y a título 'oneroso, es evidente que en caso de un título nulo inscrito el ■elemento publicable o noticiable a terceros no es el elemento titulo, sino la circunstancia nulidad.”
*92No hay duda de que en este caso, había un título anterior inscrito a nombre del doctor Eladio Izquierdo Serrano. En la demanda de este caso se alega, que las subastas para el' pago de contribuciones son nulas de toda nulidad “porque en la tramitación de los correspondientes expedientes de apremio dejó de observarse por el señor Tesorero de Puerto-Rico las disposiciones del Código Político de Puerto Rico en los artículos 315, 348, 349, 350, 351 y 352, ya que en ninguna, de las subastas celebradas se hizo notificación a los herederos; de Eladio Izquierdo Serrano quienes al momento de la subasta, lo eran José A. Izquierdo Rivera y Alfredo Izquierdo Negrón,, y habiendo cedido este último su participación a Manuela Quintero Izquierdo y Manuel Godinez Caloca, tampoco se-notificó a éstos del expediente de apremio, ni de la venta en pública subasta realizada para darles la oportunidad de re-dimir los bienes, todo ello con el conocimiento que tenía el' señor Tesorero de Puerto Rico de quiénes eran los herederos; y cesionarios de Eladio Izquierdo Serrano al momento de ini-ciarse el expediente de apremio que condujo a la subasta de-las propiedades y la adjudicación de todas y cada una de ellas, a Josefa Godinez”, páginas 10 y 11 de la demanda de los autos). No hay duda de que esta falta de notificación, una vez establecida, anula las adjudicaciones en remate, según nuestra, propia jurisprudencia. No hay duda que se trata de una causa de nulidad que consta del mismo Registro, pues las ad-judicaciones por apremio contributivo son objeto de una ins-cripción extensa, donde se detalla todo el procedimiento.
Siendo esto así, la anulación de dichas adjudicaciones de remate produce la nulidad de todos los traspasos sucesivos: González v. Sucn. Díaz, 69 D.P.R. 643, (Todd, hijo), (1949); González v. Pirazzi, 23 D.P.R. 399 (Wolf) (1916).
A mi juicio, el caso de Pérez v. Cancel, 76 D.P.R. 677 (Marrero) (1954), cita precisa a la pág. 676, no refleja el estado actual de nuestra legislación y tiene que ser revisado, pues parte de principios legislativos foráneos y no de una. *93nueva interpretación del aspecto puramente teórico de la cuestión litigiosa. Siendo esto así, me siento obligado a disen-tir en cuanto a este caso, pues la declaración de tercero de la Iglesia Luterana se hace aplicando los principios del caso de Pérez v. Cancel.